Exhibit 10.8

 

WALKER & DUNLOP, INC.

2010 EQUITY INCENTIVE PLAN

 

MANAGEMENT DEFERRED STOCK UNIT PURCHASE MATCHING PROGRAM

 

1.                                      INTRODUCTION

 

(a)                                 Adoption of the Program. The Compensation
Committee (the “Committee”) of the Board of Directors (the “Board”) of Walker &
Dunlop, Inc. (the “Company”) adopted the Company’s Management Deferred Stock
Unit Purchase Matching Program (the “Program”) effective January 10, 2013 (the
“Effective Date”) to make matching awards covering shares of common stock, par
value $0.01 per share (the “Stock”) in connection with stock purchases made by
eligible executives and its Affiliates under the Walker & Dunlop, Inc.
Management Deferred Stock Unit Purchase Plan (the “Purchase Plan”). The Program
is established under the Walker & Dunlop, Inc. 2010 Equity Incentive Plan, or
any successor plan (the “2010 Plan”). Unless otherwise defined in the Program,
capitalized terms will have the meanings set forth in the 2010 Plan.

 

(b)                                 Purpose of the Program. Eligible executives
who purchase shares of Stock under the Purchase Plan will automatically receive
an award of Restricted Stock Units or Deferred Stock Units under the Program (as
described in Section 4(f)). A “Restricted Stock Unit” is a right to receive one
share of Stock subject to terms and conditions, such as a time-based vesting
condition. A “Deferred Stock Unit” is a right to receive one share of Stock,
which provides for delivery of the underlying share of Stock after the date of
vesting, at a time or times consistent with the requirements of Section 409A of
the Code and all regulations, guidance and other interpretive authority issued
thereunder (collectively, “Section 409A”). Restricted Stock Units and Deferred
Stock Units are referred to together as “Stock Units.”

 

2.                                      ADMINISTRATION; AMENDMENT AND
TERMINATION

 

(a)                                 The Committee. The Program will be
administered under the supervision of the Committee. The Committee will
prescribe guidelines and forms for the implementation and administration of the
Program, interpret the terms of the Program and make all other substantive
decisions regarding the operation of the Program. The Committee’s decisions in
its administration of the Program are conclusive and binding on all persons.

 

(b)                                 Amendment and Termination. The Board may
amend, suspend or terminate the Program at any time and for any reason. No
amendment, suspension or termination will, without the consent of the
Participant (as defined below), impair rights or obligations under any Deferred
Stock Units previously awarded to the Participant under the Program.

 

3.                                      PARTICIPATION

 

Each executive of the Company and its Affiliates who is a Participant in the
Purchase Plan will be a participant in the Program (the “Participant”) and will
also be a Grantee under the 2010 Plan with respect to the award of Stock Units
under the Program.

 

4.                                      PROGRAM AWARDS

 

(a)                                 Matching Award. Subject to Section 4(b),
each Participant will automatically receive an award of Stock Units equal to 50%
of the deferred stock units purchased by the Participant under the Purchase
Plan, rounded down to the nearest whole Stock Unit (the “Matching Award”). The
Matching Award will be determined on the date that the Participant’s annual
incentive bonus (the “Bonus”) is paid

 

1

--------------------------------------------------------------------------------


 

(the “Award Date”). Notwithstanding the foregoing, the maximum number of Stock
Units with respect to a Matching Award that a Participant will receive on an
Award Date equals $500,000 divided by the Fair Market Value of a share of Stock
on the Award Date, rounded down to the nearest whole share. The Stock Units
granted with respect to the Matching Award will be credited to a bookkeeping
account established and maintained for the Participant (an “Account”).

 

(b)                                 Condition to Receipt of Matching Award.
Notwithstanding anything to the contrary in the Program, in the event that the
Participant’s actual Bonus is less than 51% of such Participant’s target bonus
for a calendar year under the applicable incentive arrangement with the Company
or any Affiliate, the Participant will not receive a Matching Award with respect
to such calendar year.

 

(c)                                  Vesting of the Matching Award; Forfeiture.
Subject to the Participant’s continued Service from the Award Date through the
vesting date, the Matching Award will vest in full on March 15 of the third
calendar year following the Award Date (the “Vesting Date”).The Participant will
automatically forfeit to the Company all of the unvested Stock Units in his or
her Account underlying Matching Awards made to the Participant under the Program
on the date of the Participant’s termination of Service.  Notwithstanding the
foregoing vesting schedule, the Stock Units will become 100% vested upon the
termination of the Participant’s Service due to the Participant’s death or
Disability. In addition, notwithstanding the foregoing vesting schedule and
provided that the Participant’s Service continues from the Award Date through
the consummation of a Change in Control (as defined in Section 4(g)), the Stock
Units will become 100% vested (i) if the Stock Units are not assumed, or
equivalent awards are not substituted for the Stock Units, by the Company or its
successor, or (ii) if assumed or substituted for, upon the Participant’s
involuntary dismissal by the Company or its successor for reasons other than
Cause, or the Participant’s voluntary resignation for Good Reason (as defined
below), provided that such termination is effective within 24 months following
the Change in Control. For purposes of the Program, “Good Reason” will have the
meaning assigned to such term in any applicable employment or severance
agreement, plan or arrangement between the Company or an Affiliate and the
Participant, or if none, means the occurrence of one or more of the following
without the Participant’s express written consent: (A) the assignment of
substantial duties or responsibilities inconsistent with the Participant’s
position at the Company or an Affiliate, or any other action by the Company or
an Affiliate that results in a substantial diminution of the Participant’s
duties or responsibilities; (B) a requirement that the Participant work
principally from a location outside the 20 mile radius from the Company’s or the
Affiliate’s principal place of business; or (C) a substantial reduction in the
Participant’s aggregate base salary and other compensation taken as a whole,
excluding any reductions caused by the failure to achieve performance targets.
To qualify as a voluntary resignation for “Good Reason” the Participant must (I)
provide notice to the Company or the Affiliate of any of the foregoing
occurrences within 90 days of the initial occurrence and the Company or the
Affiliate will have 30 days to remedy such occurrence, and (II) terminate the
Participant’s Service at a time agreed reasonably with the Company or the
Affiliate, but in any event within 120 days from the initial occurrence of any
of the foregoing events.

 

(d)                                 Election. In connection with the
Participant’s purchase of deferred stock units under the Purchase Plan, each
Participant will file a completed Bonus Deferral Election Agreement (the
“Election Agreement”) with the Company, in a form prescribed by the Committee,
during the Open Enrollment Period (as defined below). For purposes of the
Program, “Open Enrollment Period” means (i) for calendar year 2013, the period
of time beginning on February 1, 2013 and ending on February 28, 2013 and (B)
for calendar years after 2013, the period of time beginning on December 1 and
ending on December 31 of the calendar year preceding the calendar year for which
a Bonus is earned. The “Election Date” is the last day of the Open Enrollment
Period of the applicable calendar year.

 

(e)                                  Distribution Election; Issuance of Shares.
The Election Agreement for each Participant will specify a distribution date for
deferred stock units purchased under the Purchase Plan (the

 

2

--------------------------------------------------------------------------------


 

“Distribution Date”), which Distribution Date will also apply to the Stock Units
awarded under the Program. Any election of a Distribution Date is irrevocable as
of the Election Date. The Company will issue to the Participant one share of
Stock for each vested Stock Unit on the Distribution Date. Notwithstanding
anything to the contrary in the Plan, if the Distribution Date for a Stock Unit
is the effective date of the Participant’s “separation from service” from the
Company within the meaning of Section 409A (the “Separation from Service”), and
on the date of the Participant’s Separation from Service, the Participant is a
“specified employee” within the meaning of Section 409A, the shares will be
issued on the later to occur of (A) the scheduled Distribution Date and (B) the
first day of the seventh month following the date of the Participant’s
Separation from Service or, if earlier, the date of the Participant’s death.

 

(f)                                   Election of Matching Award Type. The type
of Matching Award granted to the Participant will be determined based on the
Participant’s Distribution Date election under the Purchase Plan. If the
Participant elects a Termination Date Election or a Deferred Distribution Date
Election (as these terms are defined in the Purchase Plan), the Participant will
receive a Matching Award of Deferred Stock Units. If the Participant elects a
Vesting Date Election (as defined under the Purchase Plan), the Participant will
receive a Matching Award of Restricted Stock Units.

 

(g)                                  Change in Control.

 

(i)                                     The Program and Stock Units that are
outstanding will continue in the manner and under the terms so provided in the
event of any Change in Control (as defined below) to the extent that provision
is made in writing in connection with such Change in Control for the assumption
or continuation of the Stock Units or for the substitution for the Stock Units
for new common stock units relating to the stock of a successor entity, or a
parent or subsidiary thereof, with appropriate adjustments as to the number of
shares underlying the award (disregarding any consideration that is not common
stock).

 

(ii)                                  Upon the occurrence of a Change in Control
(as defined below) in which outstanding Stock Units are not being assumed or
continued, shares of Stock subject to such Stock Units will be delivered
immediately prior to the occurrence of the Change in Control.

 

For purposes of the Program, “Change in Control” will have the same meaning as
defined in the 2010 Plan. Notwithstanding the foregoing, for purposes of the
Program, in no event will a Change in Control be deemed to have occurred if the
transaction is not also a “change in the ownership or effective control of” the
Company or “a change in the ownership of a substantial portion of the assets of”
the Company as determined under Treasury Regulation Section 1.409A-3(i)(5)
(without regard to any alternative definition thereunder).

 

(h)                                 Award Agreements. Each award of Stock Units
granted under the Program will be evidenced by a written agreement between the
Company and the Participant memorializing the terms and conditions of the Stock
Units (an “Award Agreement”).

 

5.                                      ISSUANCE OF SHARES OF STOCK DUE TO
UNFORESEEABLE EMERGENCY

 

(a)                                 Request for Issuance. If a Participant
suffers an Unforeseeable Emergency (as defined below), he or she may submit a
written request to the Committee for the issuance of the shares of Stock
underlying vested Deferred Stock Units in the Participant’s Account. For
purposes of the Program, “Unforeseeable Emergency” means a severe financial
hardship of the Participant resulting from (i) an illness or accident of the
Participant, the Participant’s spouse, or the Participant’s dependent; (ii) a
loss of the Participant’s property due to casualty; or (iii) such other similar
extraordinary and unforeseeable

 

3

--------------------------------------------------------------------------------


 

circumstances arising as a result of events beyond the control of the
Participant, as determined in the sole discretion of the Committee and in
accordance with the requirements of Section 409A.

 

(b)                                 No Payment if Other Relief is Available. The
Committee will evaluate the Participant’s request for payment due to an
Unforeseeable Emergency taking into account the Participant’s and the
requirements of Section 409A. In no event will shares of Stock be issued under
this Section 5 to the extent the Participant’s hardship can be relieved: (i)
through reimbursement or compensation by insurance or otherwise; or (ii) by
liquidation of the Participant’s assets, to the extent that liquidation of the
Participant’s assets would not itself cause severe financial hardship.

 

(c)                                  Limitation on Issuance of Shares of Stock.
The number of shares of Stock issued on account of an Unforeseeable Emergency
will not exceed the amount reasonably necessary to satisfy the Participant’s
financial need, including amounts necessary to pay any federal, state, local or
foreign taxes or penalties reasonably anticipated to result from the issuance of
shares of Stock, as determined by the Committee.

 

(d)                                 Cancellation of Deferrals. If a Participant
receives an issuance of shares of Stock on account of an Unforeseeable
Emergency, the Participant’s Election Agreement for the Election Date in the
same calendar year as the date of such issuance will be cancelled and no
deferrals will be made with respect to such Election Agreement.

 

6.                                      BENEFICIARY DESIGNATION

 

In the event of a Participant’s death, the Company will issue the shares of
Stock underlying the Stock Units in the Participant’s Account to the
Participant’s designated beneficiaries. If the Participant fails to complete a
valid beneficiary designation, the Participant’s beneficiary will be his or her
estate.

 

7.                                      TRANSFERABILITY

 

During a Participant’s lifetime, any issuance of shares of Stock under the
Program will be made only to the Participant. Stock Units may not be
transferred, assigned, pledged or hypothecated, whether by operation of law or
otherwise, nor may the Stock Units be made subject to execution, attachment or
similar process.

 

8.                                      WITHHOLDING

 

In the event that the Company or an Affiliate determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
award of Stock Units under the Program or the issuance of shares with respect to
Stock Units under the Program, the Company or an Affiliate will have the right
to (a) require the Participant to tender a cash payment; (b) deduct from
payments of any kind otherwise due to a Participant; (c) permit or require the
Participant to enter into a “same day sale” commitment with a broker-dealer that
is a member of the Financial Industry Regulatory Authority (a “FINRA Dealer”)
whereby the Participant irrevocably elects to sell a portion of the shares of
Stock to be delivered in connection with the Stock Units to satisfy withholding
obligations and whereby the FINRA Dealer irrevocably commits to forward the
proceeds necessary to satisfy the withholding obligations directly to the
Company or an Affiliate; or (d) withhold the delivery of shares of Stock
otherwise deliverable to a Participant under the Program to meet such
obligations; provided, that the shares of Stock so withheld will have an
aggregate Fair Market Value not exceeding the minimum amount of tax required to
be withheld by applicable law.

 

4

--------------------------------------------------------------------------------


 

9.                                      FORFEITURE; RECOUPMENT; CLAWBACK

 

(a)                                 The Committee may reserve the right in an
Award Agreement to cause a forfeiture of the gain realized by a Participant with
respect to a Matching Award on account of actions taken by, or failed to be
taken by, the Participant in violation or breach of or in conflict with any
(i) employment agreement, (ii) non-competition agreement, (iii) agreement
prohibiting solicitation of employees or clients of the Company or any
Affiliate, (iv) confidentiality obligation with respect to the Company or an
Affiliate, (v) Company policy or procedure, (vi) other agreement, or (vii) any
other obligation of the Participant to the Company or any Affiliate, as and to
the extent specified in the Award Agreement. The Committee may annul an
outstanding Matching Award if the Participant is terminated for Cause or for
“cause” as defined in any other agreement between the Company or any Affiliate
and the Participant, as applicable.

 

(b)                                 Any Matching Award granted under the Program
will be subject to mandatory repayment by the Participant to the Company to the
extent the Participant is, or in the future becomes, subject to (i) any Company
“clawback” or recoupment policy that is adopted to comply with the requirements
of any applicable law, rule or regulation, or otherwise; or (ii) any law, rule
or regulation that imposes mandatory recoupment, under circumstances set forth
in such law, rule or regulation.

 

(c)                                  If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, the individuals subject to automatic forfeiture under Section
304 of the Sarbanes-Oxley Act of 2002 and any Participant who knowingly engaged
in the misconduct, was grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or was grossly negligent in failing
to prevent the misconduct, will reimburse the Company the amount of any payment
in settlement of a Matching Award earned or accrued during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurred) of the financial document that contained
such material noncompliance.

 

(d)                                 Notwithstanding any other provision of the
Program or any provision of any Award Agreement, if the Company is required to
prepare an accounting restatement, then Participants will forfeit any Stock
received in connection with a Matching Award (or an amount equal to the Fair
Market Value of such Stock on the date of delivery if the Participant no longer
holds the shares of Stock) if pursuant to the terms of the Award Agreement for
such Matching Award, the Bonus used to purchase deferred stock units under the
Purchase Plan for which the Matching Award was based was explicitly based on the
achievement of pre-established performance goals set forth in the bonus plan
governing the Bonus (including earnings, gains, or other criteria) that are
later determined, as a result of the accounting restatement, not to have been
achieved.

 

10.                               GENERAL PROVISIONS

 

(a)                                 Requirements of Law. The Company will not be
required to sell or issue any shares of Stock with respect to a Matching Award
if the sale or issuance of such shares of Stock would constitute a violation by
the Participant, any other individual or entity, or the Company or any Affiliate
of any provision of any law or regulation of any governmental authority,
including without limitation any federal or state securities laws or
regulations. If at any time the Company determines, in its discretion, that the
listing, registration or qualification of any shares of Stock with respect to
any Matching Award upon any securities exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares of Stock under the Program, no shares
of Stock may be issued or sold to the Participant or any other individual or
entity with respect to such Matching Award unless such listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Company. The Company may, but will in no event
be obligated to, register any securities covered by the Program pursuant to the
Securities Act. The Company is not obligated to take

 

5

--------------------------------------------------------------------------------


 

any affirmative action to cause the issuance of shares of Stock pursuant to the
Program to comply with any law or regulation of any governmental authority.

 

(b)                                 No Right to Continued Service. No provision
in the Program, any Award Agreement or in any Election Agreement will be
construed to confer upon any individual or entity the right to remain in the
employ or service of the Company or any Affiliate, or to interfere in any way
with any contractual or other right or authority of the Company or any Affiliate
either to increase or decrease the compensation or other payments to any
individual or entity at any time, or to terminate any employment or other
relationship between any individual or entity and the Company or any Affiliate.

 

(c)                                  Disclaimer of Rights. The obligation of the
Company to pay any benefits pursuant to the Program will be interpreted as a
contractual obligation to pay only those amounts described in the Program, in
the manner and under the conditions prescribed in the Program. The Program and
the award of Stock Units under the Program will in no way be interpreted to
require the Company to transfer any amounts to a third party trustee or
otherwise hold any amounts in trust or escrow for payment to any Participant or
beneficiary under the Program. Participants in the Program will have no rights
under the Program other than those of a general unsecured creditor of the
Company. Stock Units represent unfunded and unsecured obligations of the
Company, subject to the terms and conditions of the Program, the applicable
Award Agreement and the Election Agreement.

 

(d)                                 No Obligation to Minimize Taxes. The Company
has no duty or obligation to minimize the tax consequences of a Stock Unit award
under the Program and makes no guarantee regarding the tax treatment of any such
Stock Unit award.

 

(e)                                  Other Provisions. Each Matching Award under
the Program may contain such other terms and conditions not inconsistent with
the Program as the Committee determines, in its sole discretion, and specifies
in the applicable Award Agreement.

 

(f)                                   Severability. If any provision of the
Program, any Award Agreement or any Election Agreement is determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions of the Program, the Award Agreement and the Election Agreement will
be severable and enforceable in accordance with their terms, and all provisions
will remain enforceable in any other jurisdiction .

 

(g)                                  Governing Law. The validity and
construction of the Program and the instruments evidencing the Matching Awards
granted under the Program will be governed by the laws of the State of Maryland,
other than any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of the Program and the instruments
evidencing the Matching Awards granted under the Program to the substantive laws
of any other jurisdiction.

 

(h)                                 Section 409A. The Program is intended to
comply with Section 409A to the extent subject thereto, and, accordingly, to the
maximum extent permitted, the Program will be interpreted and administered to be
in compliance with Section 409A. Notwithstanding anything to the contrary in the
Program, neither the Company, its Affiliates, the Board nor the Committee will
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Participant under Section 409A and neither the Company,
its Affiliates, the Board nor the Committee will have any liability to any
Participant for such tax or penalty.

 

(i)                                     Governing Plan Document. The Program is
subject to all of the provisions of the 2010 Plan and is further subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee, the Board or the Company pursuant to
the 2010

 

6

--------------------------------------------------------------------------------


 

Plan. In the event of any conflict between the provisions of the Program and
those of the 2010 Plan, the provisions of the 2010 Plan will control.

 

7

--------------------------------------------------------------------------------